Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme *1233Court, entered in Ulster County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty following a tier II disciplinary hearing of possession of authorized property in an unauthorized area and misuse of state property. Petitioner exhausted his administrative remedies and commenced this CPLR article 78 proceeding seeking annulment of the determination. The Attorney General has advised this Court that the determination in question has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the surcharge imposed has been refunded to petitioner. Thus, we note that petitioner has been afforded all of the relief to which he is entitled and dismiss this matter as moot (see Matter of Thorpe v Goord, 43 AD3d 1258 [2007]).
Cardona, PJ., Spain, Lahtinen, Kane and Stein, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.